DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on September 15, 2021.  Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Jemison and Okada (US 2017/0056033) references.  The Jemison reference teaches a similar tool including a controller comprising an actuation unit and a sheath control unit, but it does not specifically teach the sheath control unit including an advancement body and a connector, the advancement body of the sheath control unit removably coupled to the housing of the wire actuation unit at a location along the axis of the housing or the advancement body of the sheath control unit movably mounted to the connector while fixedly attached to the sheath.  Similarly, the Okada reference teaches a tool for use by a surgeon, the tool for coupling a working channel port, the tool including a controller (Figure 1; 1) comprising a wire actuation unit including a housing (Figure 1; 50) and a plunger (Figure 1; 41) and a sheath control unit including an advancement body and a connector (Figure 1; 2), the advancement body of the sheath control unit removably coupled to the housing of the wire actuation unit at a location along the axis of the housing (Figure 1; removably coupled via 30A), but it does not specifically teach the plunger movable along the axis of the housing or the advancement body of the sheath control unit movably mounted to the connector.  Furthermore, no motivation or rationale could be found to modify either of the references to align the axis of the different portions of the controller or to have the advancement body of the sheath control unit movably mounted to the connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        1/13/2022